                                                                            9/16/2019

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

MITCHELL REINHARDT,                                   CV 10-27-H-CCL

                     Petitioner,
                                                           ORDER
        vs.

BNSFRAILWAYCOMPANYa
Delaware corporation,

                     Respondent.


      Judgment was entered affinning the final agency decision of the Montana

Human Rights Commission on July 22, 2019. A hearing on Petitioner's Renewed

Motion To Recover Attorney Fees (Doc. 76) is currently scheduled for October 8,

2019. The Court has enlarged Respondent's time to respond to Petitioner's

motion multiple times. In its August 19, 2019, request for additional time,

Respondent represented to the Court that the parties were working to resolve the

matter, including the attorney's fee issue. (Doc. 81). In its most recent request for

additional time, Respondent represented that the parties were "finalizing

settlement documents." (Doc. 85 at 2). The Court extended the response deadline

until September IO, 2019, but did not change the hearing date.

                                          1
      Respondent failed to file a either a response to Petitioner's motion or a

motion for enlargement of time on or before September I 0, 2019. The Court

notes that Respondent has appealed the judgment and that an assessment

conference was scheduled with a Ninth Circuit Mediator on September 7, 2019.

The Court presumes that the "settlement documents" being finalized are to be filed

in the Ninth Circuit Appeal and will resolve both the appeal and the pending

motion in this Court. Accordingly,

      IT IS HEREBY ORDERED that Petitioner's Renewed Motion To Recover

Attorney Fees (Doc. 76) is DENIED with leave to re-file, should Petitioner prevail

on appeal and the October 8, 2019, hearing on Petitioner's Renewed Motion to

Recover Attorney Fees is VACATED.

      IT IS FURTHER ORDERED that the parties shall file a joint report

informing the court as to the status of their settlement negotiations on or before

September 23, 2019.

      Done and dated this   Lp_"'   of September, 2019.




                               ~~
                                C             C.   0   LL
                                SENIOR UNITED STATES DISTRICT JUDGE




                                          2
